DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method (process) of forming a structure, classified in H01L21/0337.
II. Claims 19-20, drawn to system (apparatus) for performing the claimed method, classified in H01L21/67155.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In the instant case the process claimed, for example, can be performed in a single chamber.
Restriction for examination purposes as indicated above is proper because all these inventions are independent or distinct for the reasons given above and there would be a serious search and/or examination burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification and, thus, would require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
Furthermore, this application contains claims directed to the following patentably distinct species: 
If the applicant elects Invention I, the following further election is required:
Species I: a method of forming structure(s) shown, for example, in Figs. 2-5 (monolithic underlayer) following method steps shown in Fig. 1;
Species II: a method of forming structure(s) shown, for example, in Figs. 10-11 (multi-layer underlayer) following method steps shown in Fig. 12.

Furthermore, this application contains claims directed to the following patentably distinct sub-species:
If the applicant elects Species I, the following further election of a sub-species is required:		Sub-species 1: forming of an underlayer without carbon (e.g. claim 8).
Furthermore, this application contains claims directed to the following patentably distinct sub-species.
If the applicant elects Species I, Sub-species 1, the following further election of a sub-species is required: 
			Sub-species A: forming a carbon-containing layer on underlayer without carbon.
If the applicant selects Species I, Sub-species 1, Sub-species A, the following further election of a sub-species is required:
				Sub-species i: carbon-containing layer formed on the underlayer includes SiOC formed from a precursor comprising oxygen, silicon, hydrogen and at least one organic group.
If the applicant elects Species I, Sub-species 1, Sub-species A, Sub-species i, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer. 
If the applicant elects Species I, Sub-species 1, Sub-species A, Sub-species i, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent.
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer.
Sub-species b: surface treatment not performed on the carbon containing layer.
Sub-species ii: carbon-containing layer formed on the underlayer includes amorphous-C.
If the applicant elects Species I, Sub-species 1, Sub-species A, Sub-species ii, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer.
If the applicant elects Species I, Sub-species 1, Sub-species A, Sub-species ii, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent.
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer.
Sub-species b: surface treatment not performed on the carbon containing layer.
Sub-species B: no additional carbon containing layer formed on the underlayer without carbon.
If the applicant elects Species I, Sub-species 1, Sub-species B, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer. 
If the applicant elects Species I, Sub-species 1, Sub-species B, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent.
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer.
Sub-species b: surface treatment not performed on the carbon containing layer.
Sub-species 2: forming of an underlayer with carbon.
Furthermore, this application contains claims directed to the following patentably distinct sub-species:
If the applicant selects Species I, Sub-species 2, the following further election of a sub-species is required:
Sub-species X: forming underlayer using precursor comprising metal precursor (e.g. claim 2).
If the applicant selects Species I, Sub-species 2, Sub-species X, the following further election of a sub-species is required:
Sub-species A: forming carbon-containing layer on carbon containing underlayer.
If the applicant selects Species I, Sub-species 2, Sub-species X, Sub-species A, the following further election of a sub-species is required:
				Sub-species i: carbon-containing layer formed on the underlayer includes SiOC formed from a precursor comprising oxygen, silicon, hydrogen and at least one organic group.
If the applicant elects Species I, Sub-species 2, Sub-species X, Sub-species A, Sub-species i, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer.
If the applicant elects Species I, Sub-species 2, Sub-species X, Sub-species A, Sub-species i, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent.
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer.
Sub-species b: surface treatment not performed on the carbon containing layer.Sub-species ii; carbon-containing layer includes amorphous-C.
If the applicant elects Species I, Sub-species 2, Sub-species X, Sub-species A, Sub-species ii, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer.
If the applicant elects Species I, Sub-species 2, , Sub-species X, Sub-species A, Sub-species ii, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent.
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer.
Sub-species b: surface treatment not performed on the carbon containing layer.Sub-species B: no additional carbon containing layer on the carbon containing underlayer.
If the applicant elects Species I, Sub-species 2, Sub-species X, Sub-species B, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer. 
If the applicant elects Species I, Sub-species 2, , Sub-species X, Sub-species B, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent.
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer.
Sub-species b: surface treatment not performed on the carbon containing layer.Sub-species Y: forming underlayer using precursor comprising metal and carbon incorporated into precursor (e.g. claim 3).
If the applicant selects Species I, Sub-species 2, Sub-species Y,  the following further election of a sub-species is required:
Sub-species A: forming carbon-containing layer on carbon containing underlayer (e.g. claim 11).
If the applicant selects Species I, Sub-species 2, Sub-species Y,  Sub-species A, the following further election of a sub-species is required:
Sub-species i: carbon-containing layer formed on the underlayer includes SiOC formed from a precursor comprising oxygen, silicon, hydrogen and at least one organic group (e.g. claim 11).
If the applicant elects Species I, Sub-species 2, Sub-species Y, Sub-species A, Sub-species i, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer (e.g. claim 9).
If the applicant elects Species I, Sub-species 2, , Sub-species Y, Sub-species A, Sub-species i, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent (e.g. claim 10).
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer (e.g. claim 12).
Sub-species b: surface treatment not performed on the carbon containing layer 
Sub-species ii: carbon-containing layer includes amorphous-C.
If the applicant elects Species I, Sub-species 2, Sub-species Y, Sub-species A, Sub-species ii, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer.
If the applicant elects Species I, Sub-species 2, Sub-species Y, Sub-species A, Sub-species ii, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent.
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer.
Sub-species b: surface treatment not performed on the carbon containing layer.
Sub-species B: no additional carbon containing layer on the carbon containing underlayer.
If the applicant elects Species I, Sub-species 2, Sub-species Y, Sub-species B, the following further election of a sub-species is required:
Sub-species a: performing surface treatment on the carbon-containing layer (e.g. claim 9).
If the applicant elects Species I, Sub-species 2, Sub-species Y, Sub-species B, Sub-species a, the following further election of a sub-species is required:
Sub-species (aa): surface treatment involves using a carbon-containing agent.
Sub-species (ab): surface treatment involves using silanization agent.
Sub-species (ac): surface treatment involves self-assembled layer.
Sub-species b: surface treatment not performed on the carbon containing layer.
	If the applicant elects Species II (multilayer underlayer) the following further election of a sub-species is required:	
Species A: method of forming a structure shown in Fig. 10 (e.g. claim 17).
		Species B: method of forming a structure shown in Fig. 11 (e.g. claim 18).

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics of such species.  For example, Species I of Invention I requires an underlayer to have a monolithic structure while Species II requires a multi-layer structure where the multi-layer structure is formed by different method steps and requires different materials and/or precursors from those used to form the monolithic structures.  Moreover, the various sub-species identified above are directed to mutually exclusive features covered by the disclosed embodiments.  For example, sub-species of Species I cover mutually exclusive combination of method steps and materials for forming mutually exclusive structures.  Specifically, the various sub-species cover methods for forming structures that either include certain layers and/or have layers formed from different materials that require different precursors.  These species are not obvious variants of each other based on the current record.  Similarly, various sub-species of Species II cover different embodiments of a method for manufacturing disclosed structures that include mutually exclusive method steps.  Currently claim 1 appears to be generic to both species of Invention I.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/30/2022